Citation Nr: 1642538	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-30 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for bilateral diabetic lower extremity sensory peripheral neuropathy, claimed as bilateral leg numbness.

3.  Entitlement to service connection for nerve damage of the toes of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to November 1987.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Diabetes mellitus is not related to any event of service, to include exposure to herbicides, and it was not present to a compensable degree within one year of separation from service.

2.  Peripheral neuropathy of the bilateral lower extremities is not related to any event of service, to include exposure to herbicides, and it was not present to a compensable degree within one year of separation from service.

3.  Nerve damage of the right and left toes is not related to any event of service, to include exposure to herbicides, and it was not present to a compensable degree within one year of separation from service.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a), (e) (2015).

2.  Bilateral diabetic lower extremity sensory peripheral neuropathy, was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a), (e) (2015).

3.  Nerve damage of the right and left toes was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a), (e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in February, March, August, November, and December 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's service medical records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  Records from the Social Security Administration (SSA) have also been associated with the claims folder.  Therefore, the Board finds the duty to assist with obtaining medical records has been satisfied. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After reviewing the record, the Board finds that a VA examination is not needed in this case.  While the Veteran has been diagnosed with the claimed disabilities, there is no evidence of record of any inservice event, injury or disease to which to relate those disabilities.  Therefore, an examination is not necessary in order to make a decision in this case.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Diabetes mellitus is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for diabetes mellitus may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including diabetes mellitus, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Further, if a Veteran was exposed to a herbicide agent during active service in Vietnam, then certain diseases, such as diabetes mellitus type 2 and early-onset peripheral neuropathy, shall be service connected even though there is no record of that disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e), 3.313 (2015).  Early-onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii) (2015).

Generally speaking, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313 (2015).  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101 (29)(A) (West 2014), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975.  Service offshore of the Republic of Vietnam is inconsistent with the definition of service in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii) (2015); VAOPGCPREC 27-97 (1997), 72 Fed. Reg. 63604 (1997).  A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307 (a)(6)(iii) (2015); VAOPGCPREC 27-97 (1997), 72 Fed. Reg. 63604  (1997).  Service in deep-water naval vessels offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam, is not included as service in the Republic of Vietnam for purposes of presumptive service connection for diseases related to herbicide exposure.  66 Fed. Reg. 23166 (2001); 38 U.S.C. § 1116 (a)(1)(A) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  For claims based on service in the Republic of Vietnam, the presumptive provisions require visitation in Vietnam pursuant to 38 C.F.R. §§ 3.307 (a), 3.313(a) (2015), or service in the inland waterways of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

What constitutes inland waterways is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  That Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides.  Any such anchorage is considered to be in "blue water" which does not provide for a presumption of herbicide exposure.  VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. pt. ii, ch. 2, § C.10.k. 

However, in April 2015, the United States Court of Appeals for Veterans Claims found VA's definition of inland waterways, specifically that it excluded Da Nang Harbor, to be irrational and not entitled to deference.  Gray v. McDonald, 27 Vet. App. 313 (2015).

The Board notes that, while the decision in Gray found the present definition of brown water versus blue water in Da Nang Harbor to be irrational, it rejected the appellant's argument that it should adopt the definition of inland waterways espoused by the United States Convention on the Territorial and Contiguous Zone, which would include the entirety of Da Nang Harbor.  Specifically, it found that discretion to interpret the scope of the regulations applicable to brown water versus blue water lies with VA, not with the Court.  It also noted that there was no indication that in using the term inland waterways VA intended to adopt a conventional definition, and the Secretary expressly denied any intent to do so at oral argument in that matter.  Gray v. McDonald, 27 Vet. App. 313 (2015).

A recent amendment to the VA's Adjudication Procedure Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because those waterways are distinct from ocean waters and related coastal features, service on those waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.c.; VBA Manual M21-1, IV.ii.2.C.3.m.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  That includes salty and brackish waters situated between rivers and the open ocean. VBA Manual M21-1, IV.ii.1.H.2.b.

Under the amended criteria, consistent with the pre-amended criteria, the Gulf of Tonkin is considered to be offshore waters of the Republic of Vietnam and is not an inland waterway subject to the presumption of exposure to herbicide agents.  VBA Manual M21-1, IV.ii.1.H.2.c.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent evidence can also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1) (2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2015).

Service examinations performed in December 1970, November 1972, September 1977, May 1983, and July 1987 show that the Veteran was neurologically normal and had normal lower extremities.  Urinalyses conducted as part of those examinations were all negative for glucose.

The Veteran indicated on Reports of Medical History completed in September 1977, October 1978, and July 1987  that he did not experience sugar in his urine, neuritis, or paralysis.

In February 1989, a VA neurology examiner remarked that other than a reduction of sensory perception over the Veteran's right shoulder and right armpit, there were no other complaints or symptoms referable to a neurologic problem.  The examiner indicated that a neurologic examination of the Veteran was otherwise unremarkable.

A VA treatment record from October 2000 shows that the Veteran's sensation was intact to light touch.

A June 2006 VA treatment record notes the Veteran's history of high blood sugar.  The examiner stated that the Veteran had possible diabetes mellitus.  In June 2006 the Veteran was prescribed metformin, and he was given a glucometer.  A November 2006 treatment record shows a diagnosis of diabetes.

A May 2007 VA neurology record indicates that the Veteran had an abnormal nerve conduction study which was suggestive of sensory/motor peripheral neuropathy affecting the lower extremities, status post back surgery.

A December 2007 VA treatment record shows that the Veteran had a one-year history of diabetes.

In an April 2009 statement, the Veteran stated that he had numbness in the right thigh during the last two years in the service.  He stated that after leaving service, he worked standing up in sales for several years, and he noticed numbness and cramps developing in both thighs.

A private treatment record from June 2009 contains a notation that the Veteran was diagnosed as diabetic in 1990.

In connection with a separate claim for an increased disability rating for an upper extremity neurological disability, the Veteran underwent VA peripheral nerves examination in March 2010.  The examiner found that the Veteran had no prior hospitalizations for nerve troubles.  The Veteran described burning, tingling, numbness, paresthesias, and impaired coordination of the bilateral thighs and lower extremities.  The examiner indicated that diabetes was diagnosed in November 2006, and diabetic peripheral neuropathy of the lateral thighs and bilateral lower extremities was noted on examination in September 2008.  After performing an examination, the examiner gave a diagnosis of bilateral diabetic lower extremity sensory peripheral neuropathy.

The post-service evidence of record shows that the Veteran has current diagnoses of diabetes mellitus, type 2, and bilateral lower extremity sensory peripheral neuropathy.  Therefore, the existence of current disabilities is established.  However, because of the silence of the service medical records, the lack of a diagnosed disability for many years following separation from service, and the absence of any evidence showing a direct link to service, the Board finds that service connection for those disabilities on a direct basis has not been demonstrated.  Nor is there any evidence that diabetes mellitus, lower extremity peripheral neuropathy, or nerve damage of the bilateral toes developed to a compensable degree within one year of separation from service.  Thus, service connection as chronic disorders on a presumptive basis cannot be awarded.  38 C.F.R. § 3.309 (a) (2015).

A service separation from covering the period from January 20, 1971, to August 17, 1973, contains the notation "SERVED IN VIETNAM."  However, that notation appears to have been made in error, as the same service separation form also indicates that the Veteran had 00 years, 00 months, and 00 days of foreign and/or sea service during that period.  Additionally, the Veteran stated in a statement received by VA in October 2012 that he did not stand on Vietnam soil.  The Veteran admits that that he never set foot on land in the Republic of Vietnam.  Therefore, the presumption of herbicide exposure is not warranted based on in-country service.

Nevertheless, the Veteran asserts that he is a "blue water veteran" who, by virtue of the USS Black being anchored in the Gulf of Tonkin, was exposed to various herbicide agents, and therefore should be entitled to a presumption of herbicide exposure.  

On July 13 through 19, 1966, the USS Black operated on the Saigon River, which would constitute an inland waterway.  However, service personnel records show that the Veteran was first stationed aboard the USS Black beginning in February  1968, well after the ship operated on the Saigon River.  Additional service records show that the USS Black entered the Gulf of Tonkin on February 2, 1969.  From June 4 through 9, 1969, the USS Black operated on the gun line off the coast of Vietnam.  In July 1969, the USS Black returned to the United States.

There is no indication in the record that the vessel temporarily operated on any inland waterways or that it docked on any shore or piers while anchored in the Gulf of Tonkin.  Moreover, the Gulf of Tonkin is open to the sea, is not connected to any major inland river, and has deep channels for the anchorage of large ships.  Significantly, there is no historical evidence or evidence of record of extensive herbicide aerial spraying over the Gulf of Tonkin.  Therefore, while the Veteran has asserted that he was exposed to contaminated water, there is no basis in the record that those waters were so contaminated as to cause illness, particularly in light of the fact that there is no indication of extensive aerial spraying over the Gulf.  Considering the circumstances of his service, it cannot be presumed that the Veteran, a "blue water Veteran," was exposed to herbicides during his time aboard the USS Black anchored in the Gulf of Tonkin.  38 C.F.R. § 3.307 (a)(6)(iii).

Finally, the Veteran has asserted that alternatively, his nerve symptoms affecting the bilateral lower extremities could be secondary to a lumbar spine disability.  However, service connection for a low back disability was denied in a March 1988 rating decision.  In a March 2010 rating decision, the RO confirmed and continued the previous denial of service connection for a low back disability.  The Veteran did not appeal the issue of service connection for a low back disability, and the rating decisions became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2015).  Therefore, to whatever extent the Veteran's claimed neurological symptoms of the bilateral lower extremities may be attributable to a low back disability, service connection for these neurological symptoms cannot be established on a secondary basis, as the low back disability is not service connected.  Service connection cannot be established for a secondary disability where the primary disability is not service-connected.  38 C.F.R. § 3.310 (2015).

Based on the evidence of record, the Board concludes that entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and nerve damage of the bilateral toes cannot be awarded.  There is no competent evidence of record to show that the Veteran was exposed to herbicides during service and those disabilities have not otherwise been related to any event or injury in service.  None of the claimed disabilities have been related directly to service, nor were they present to a compensable degree within one year of separation.  While diabetes mellitus, type 2, and peripheral neuropathy can be presumptively related to herbicide exposure, the Veteran's alleged exposure has not been verified.  Thus, service connection cannot be awarded pursuant to 38 C.F.R. § 3.309 (e).  To the extent the Veteran relies on the presence of the USS Black in the Gulf of Tonkin, the presumption of exposure to herbicide agents, and the presumption of service connection do not attach as service in the Gulf of Tonkin is not service in the Republic of Vietnam.  The claimed disabilities have not been directly related to service or any verified occurrence during service, nor were they present to a compensable degree within one year of separation from service.  Additionally, service connection cannot be granted for neurological symptoms secondary to a low back disability, as service connection has not been established for a low back disability.  Therefore, entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and nerve damage of the bilateral toes has not been established.

Accordingly, the Board finds that the preponderance of the evidence is against the claims and the claims must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, claimed as secondary to herbicide exposure, is denied.

Entitlement to service connection for bilateral diabetic lower extremity sensory peripheral neuropathy is denied.

Entitlement to service connection for nerve damage of the toes of both feet is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


